Citation Nr: 0010955	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-27 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 





INTRODUCTION

The veteran served on active duty from November 1960 to 
October 1964.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  

In a decision dated in July 1997, the Board denied the 
veteran's claim of entitlement to special monthly pension 
(SMP) based on the need for the regular aid and attendance of 
another person.  The Board remanded the claim of entitlement 
to special monthly pension by reason of being housebound.  In 
June 1998, the RO granted special monthly pension by reason 
of being housebound.  

The veteran appealed to the denial of his claim for SMP based 
on the need for the regular aid and attendance of another 
person to the U.S. Court of Appeals for Veterans Claims 
(Court).  In September 1998, while his case was pending at 
the Court, his representative, along with the Office of 
General Counsel for VA, who represents the Secretary of VA in 
legal proceedings before the Court, filed a joint motion 
requesting that the Court vacate the Board's decision, and 
remand the claim for additional development of the evidence 
and readjudication.  The Court granted the joint motion of 
the parties that same month.  In February 1999, the Board 
remanded the claim for additional development.  In November 
1999, the RO affirmed its denial.  


FINDINGS OF FACT

1.  By a rating decision dated in November 1999, the 
veteran's disabilities included a 100 percent rating for 
bipolar disorder and paranoid schizophrenia, a separate 20 
percent rating for urinary disorder, a 20 percent rating for 
degenerative disease of the lower back, a 10 percent rating 
for hemorrhoids, a 10 percent rating for hiatal hernia, a 10 
percent rating for hypertension, and a 10 percent rating for 
chronic obstructive pulmonary disease.

2.  The veteran has a combined nonservice-connected 
disability rating of 100 percent and was awarded VA 
nonservice-connected disability pension benefits by action of 
the RO in November 1994; he was awarded special monthly 
pension for housebound status by action of the RO in June 
1998.

3.  The veteran does not suffer from disabilities which 
render him so nearly helpless as to need the regular aid and 
attendance of another person.


CONCLUSION OF LAW

The criteria for the award of an increased special monthly 
pension based on the need for aid and attendance have not 
been met. 38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 
C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to special monthly 
pension based on the need for regular aid and attendance of 
another person.

The Board finds that the veteran's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible, Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990), and the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable. 38 
U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a) (West 1999).  For 
pension purposes, a person shall be considered to be in need 
of regular aid and attendance if such person is (1) a patient 
in a nursing home on account of mental or physical incapacity 
or, (2) helpless or blind, or so nearly so helpless or blind 
as to need the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b).

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole. It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The record in the instant case reveals that VA nonservice-
connected disability pension benefits were awarded the 
veteran in November 1994.  In June 1998, the RO awarded 
special monthly pension at the housebound rate.  See 38 
C.F.R. § 3.351(d) (1999).  A review of the RO's most recent 
decision, dated in November 1999, shows that the veteran's 
disabilities are: bipolar disorder and paranoid 
schizophrenia, evaluated as 100 percent disabling, a urinary 
disorder, evaluated as 20 percent disabling, degenerative 
disease of the lower back, evaluated as 10 percent disabling, 
hemorrhoids, evaluated as 10 percent disabling, a hiatal 
hernia, evaluated as 10 percent disabling, hypertension 
evaluated as 10 percent disabling, and chronic obstructive 
pulmonary disease, evaluated as 10 percent disabling.  

The critical question to be determined in this case is 
whether the veteran's disabilities have resulted in the need 
for regular aid and attendance of another person because of 
resultant helplessness due to mental and/or physical 
impairment.  Based on its review of the record, the Board 
finds that it has not.

The Board initially notes that the medical records include 
two reports of VA examinations for housebound status or 
permanent need for aid and attendance (hereinafter 
"HS/PNAA"), dated in June 1996 and September 1997, 
respectively.  A review of the June 1996 HS/PNAA report shows 
that it indicates that the veteran came to the examination 
with a live-in friend, and that they traveled by bus.  At the 
examination, he stated that, "[H]e is very capable of caring 
for himself without any difficulty."  He further stated that 
he could leave his premises whenever he wanted to and that he 
traveled by bus.  He denied problems with mobility or 
ambulation, and stated that he could do his own self-care.  
He stated that, "[H]e may, if it strikes him to be 
convenient, go for a walk and maybe look for a job."  On 
examination, balance and propulsion were unremarkable, and 
there was no need for mechanical assistance.  In the 
diagnosis porion of the report, the examiner stated that the 
veteran's general examination was basically unremarkable, 
with a known history of Schatzke's ring and a mild sliding 
hiatal hernia with mild reflux in October 1994.  

A review of the September 1997 HS/PNAA report shows that the 
veteran reported that he had come to the examination by bus, 
and that he was accompanied by a live-in companion who "is 
not required for his travel." On examination, he was not 
blind.  He had no complaints except for chronic low back 
pain.  He stated that he frequently spent parts of his days 
working on his bike, and that he rode his bike in the evening 
quite frequently.  He also stated that he took the bus 
downtown once or twice a week.  On examination, he was noted 
to be able to feed, bathe and attend to his needs without any 
assistance.  No muscle atrophy or weakness was noted.  There 
were no deficits in weight bearing, balance or propulsion.  
There were no amputations, and no requirement for mechanical 
assistance when ambulating.  The diagnosis was chronic back 
pain.  

Also of particular note in this case, the veteran's primary 
impairment appears to be what has been diagnosed as bipolar 
disorder and paranoid schizophrenia.  However, the Board 
finds that the veteran's psychiatric symptoms have not 
resulted in the need for regular aid and attendance of 
another person.  In this regard, the RO determined that the 
veteran was competent for VA purposes in November 1996.  The 
Board has also considered VA social and industrial (S&I) 
surveys, dated in November 1994 and September 1996, VA 
examination reports evaluating the veteran's psychiatric 
condition, dated in October 1994, September 1996 and August 
1999, and VA outpatient treatment reports dated in 1998.  A 
review of the examination reports shows that the veteran has 
paranoid delusions, with some evidence of psychoses which 
were thought to render him unemployable.  He reportedly has 
not worked since 1980.  He has never been hospitalized for 
psychiatric care.  The September 1996 report notes that he is 
able to pay his rent, and buy his food and clothing, and that 
he cohabitates with a woman.  The diagnoses included paranoid 
schizophrenia, bipolar affective disorder, obsessive 
compulsive disorder and a personality disorder.  The August 
1999 report indicates that the veteran was not on any 
medication, and that his primary complaints involved his 
finances.  He was reported to be competent to handle his 
finances, although a guardian was recommended.  The veteran's 
Global Assessment of Functioning score was 30, which suggests 
behavior considerable influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment or inability to function in almost all areas.  See 
Quick Reference to the Diagnostic Criteria from DSM IV 47 
(American Psychiatric Association 1994).  A review of the S&I 
reports shows that they essentially mirror the history as 
reported in the VA examination reports, with the notable 
exception of an employment history ending in about 1992.  The 
November 1994 report shows that the social worker stated that 
the veteran was "as psychotic as anybody that this social 
worker has seen."

Finally, the Board has considered various VA examination 
reports, dated in October 1994 and September 1999.  An 
October 1994 general medical examination report shows that 
the veteran was diagnosed with what was termed "mild COPD," 
a "small sliding hiatal hernia with mild reflux," as well 
as a 1.1 centimeter (cm.) Schatzke's ring in the lower 
esophagus, and duodenitis with possible small peptic ulcer in 
the duodenum.  The VA examination reports, dated in September 
1999, collectively show that the veteran was diagnosed with 
dyspepsia, a Schatzke's ring 1.1 cm. in diameter, hiatal 
hernia with demonstrable reflux, and normal lungs.  

The evidence shows that although the veteran has been 
diagnosed with several physical disabilities, the veteran is 
fully mobile and he rides his bike and takes the bus on a 
frequent basis.  He is able to attend to his own needs.  The 
veteran's primary disability is his psychiatric disability.  
The veteran's psychiatric disability is clearly severe, and a 
VA social worker indicated that the veteran was as psychotic 
as anyone that she had ever seen.  However, the Board notes 
that the social worker's observation is not supported by the 
opinions and findings in the other medical evidence of 
record.  The Board notes that the veteran is not shown to be 
taking medication for control of his psychiatric symptoms, 
nor has he been hospitalized for these symptoms.  In 
particular, there is nothing in the claims files to show that 
his psychiatric symptoms have resulted in an inability to 
dress and undress himself or to keep himself ordinarily clean 
and presentable, an inability to feed himself, an inability 
to tend to the wants of nature, or that he requires care and 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  See 38 C.F.R. 
§ 3.352(a).  In this regard, as stated previously, the 
September 1997 HS/PNAA report shows that the veteran 
frequently travels alone by bus or bike, that no assistance 
is required for his travel, and that he is able to feed, 
bathe and attend to his needs without any assistance.  In 
summary, the medical evidence, and the VA HS/PNAA reports in 
particular, do not show that the veteran has a permanent need 
for aid and attendance.  In short, none of his physical or 
mental disabilities are shown to implicate the relevant 
criteria.  Specifically, the veteran is not shown to be 
blind, a patient in a nursing home on account of mental or 
physical incapacity or helpless or blind, or so nearly so 
helpless or blind as to need the regular aid and attendance 
of another person.  The Board therefore finds that the 
veteran is not so nearly helpless as to require the regular 
aid and attendance of another person, and that the criteria 
for entitlement to special monthly pension on account of the 
need for the regular aid and attendance of another person 
have not been met.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. 
§§ 3.351, 3.352.

The preponderance of the evidence is against a finding that 
the criteria for special monthly pension by reason of the 
need for aid and attendance of another person have been met 
at this time.  It follows that there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise permit favorable action on the veteran's claim.  
38 U.S.C.A. § 5107(b).


ORDER

Special monthly pension by reason of the need for aid and 
attendance of another person is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


